






EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is entered into as of September
14, 2015 (the “Effective Date”), by and between Fibrocell Science, Inc., a
Delaware corporation (the “Company”), and John Maslowski (the “Executive”).
Recitals
WHEREAS, the Executive commenced employment with the Company on March 14, 2005;
and
WHEREAS, the Company desires to continue to employee the Executive and to
promote the Executive to Senior Vice President, Scientific Affairs, and the
Executive desires to accept such promotion and to continue to be employed by the
Company, in accordance with the terms and conditions set forth in this
Agreement.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Company and
the Executive hereby agree as follows:
1.    Definitions.
1.1.        “Affiliate” means any person or entity controlling, controlled by or
under common control with the Company.
1.2.        “Board” means the Board of Directors of the Company.
1.3.        “Cause” means (A) the Executive’s conviction of or plea of nolo
contendere to a felony or a misdemeanor involving moral turpitude; (B) the
Executive’s commission of fraud, misappropriation or embezzlement against any
Person; (C) the theft or misappropriation by the Executive of any property or
money of the Company or an Affiliate; (D) the Executive’s material breach of the
terms of this Agreement; or (E) the willful or gross neglect of the Executive’s
duties, the willful or gross misconduct in performance of the Executive’s duties
or the willful violation by the Executive of any material Company policy.
Notwithstanding the foregoing, Cause shall not exist with respect to Section
1.3(D) or Section 1.3(E), until and unless the Executive fails to cure such
breach, neglect or misconduct (if such breach, neglect or misconduct is capable
of cure) within 10 days after written notice from the Board.
1.4.         “Change of Control” means “Change of Control” as defined under the
Company’s 2009 Equity Incentive Plan, as amended from time to time (or any
successor plan) (the “Plan”); provided however, that a Change in Control will
not be deemed to have occurred unless such event would also be a Change in
Control under Section 409A of the Code or would otherwise be a permitted
distribution event under Section 409A of the Code.
1.5.         “Code” means the Internal Revenue Code of 1986, as amended from
time to time.




--------------------------------------------------------------------------------



1.6.         “Disability” means the Executive’s termination of employment with
the Company as a result of the Executive’s incapacity due to reasonably
documented physical or mental illness that is reasonably expected to prevent the
Executive from performing his duties for the Company on a full-time basis for
more than six consecutive months.
1.7.         “Good Reason” means (i) a material breach of this Agreement by the
Company, (ii) any change of the Executive’s principal office location to a
location that requires a one-way commute of more than fifty (50) miles from 405
Eagleview Boulevard, Exton, PA, or (iii) the assignment to the Executive of any
duties materially inconsistent with the duties or responsibilities of the Senior
Vice President, Scientific Affairs, of the Company or any other action by the
Company that results in a material diminution in such position, authority,
duties, or responsibilities, excluding an isolated, insubstantial, and
inadvertent action not taken in bad faith. Notwithstanding the foregoing, Good
Reason shall not be deemed to exist unless the Executive gives the Company
written notice within ninety (90) days after the occurrence of the event which
the Executive believes constitutes the basis for Good Reason, specifying the
particular act or failure to act which the Executive believes constitutes the
basis for Good Reason. If the Company fails to cure such act or failure to act,
if curable, within thirty (30) days after receipt of such notice, the Executive
may terminate his employment for Good Reason.
1.8.         “Person” means an individual, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
investment fund, government, governmental agency or body or any other group or
entity, no matter how organized and whether or not for profit.
1.9.         “Term” means the period of time commencing on the Effective Date
and continuing to the termination of this Agreement pursuant to Section 4 below.
    
1.10.         “Termination Date” means the date the Executive’s employment with
the Company is terminated for any reason.


2.        Employment.
2.1.         Subject to the terms and provisions set forth in this Agreement,
during the Term the Executive shall be employed as the Senior Vice President,
Scientific Affairs, of the Company and in such other positions with the Company
and its Affiliates (for no additional compensation) as may be determined by the
Board or its designee from time to time. The Executive shall have the duties,
responsibilities and authority associated with such position and such other
duties and responsibilities as are reasonably assigned by the Company’s Chief
Executive Officer and/or the Board or their respective designees from time to
time.
2.2.         During the Term, the Executive shall report to the Company’s Chief
Executive Officer, and the Executive shall devote the Executive’s best efforts
and the Executive’s full business time and attention to the business and affairs
of the Company and its Affiliates. The Executive shall not engage, directly or
indirectly, in any other business, investment or activity that (a) interferes
with the performance of the Executive’s duties under this Agreement, (b) is
contrary to the interests of the Company or any of its Affiliates or (c)
requires any portion of the Executive’s business time; provided, however, that,
to the extent that the following does not impair the Executive’s ability to
perform the Executive’s duties pursuant to this Agreement, the Executive may,
with the Board’s prior written approval (which approval may be withheld in the
sole discretion of the Board), serve on the board or committee of any business,
non-profit, charitable or other organization.

2



--------------------------------------------------------------------------------



3.        Compensation and Other Benefits.
3.1.        Base Salary. During the Term, the Executive shall receive a base
salary per annum payable in accordance with the Company’s normal payroll
practices as in effect from time to time of $250,000 (as adjusted from time to
time, “Base Salary”). The Executive’s Base Salary shall be reviewed by the Board
(or a committee thereof) on an annual basis and shall be subject to upward
adjustment, as determined by the Board (or a committee thereof).
3.2.        Annual Bonus. During the Term, the Executive shall be eligible to
earn an annual performance bonus, subject to the attainment of annual
performance goals as determined by the Board (or a committee thereof) (the
“Annual Bonus”). The Executive’s target Annual Bonus will be 35% of Base Salary,
subject to the attainment of annual performance goals as determined by the Board
(or a committee thereof). The actual Annual Bonus payable to the Executive for
any given period may be higher or lower than his then target Annual Bonus. Any
such Annual Bonus payable under this Section shall be paid by March 15th of the
year following the year to which such bonus relates. Unless otherwise determined
by the Board (or a committee thereof), the Executive will not receive any bonus
under this Section unless the Executive is still employed by the Company on the
date such bonus is paid. The Executive’s target Annual Bonus shall be reviewed
by the Board (or a committee thereof) on an annual basis and may be subject to
upward adjustment, as determined by the Board (or a committee thereof).
3.3.        Equity Grants. During the Term, the Board of Directors (or a
committee thereof) shall consider granting equity-based awards to the Executive
at least once per calendar year.


3.4.        Benefit Plans. During the Term, the Executive shall be eligible to
participate in and be covered on the same basis as other senior management of
the Company, under all employee benefit plans and programs maintained by the
Company, including without limitation vacation, retirement, health insurance and
life insurance. During the Term, the Executive will be eligible to receive four
(4) weeks of vacation annually.
3.5.         Expenses. During the Term, the Company shall, subject to Section
9.6, pay or reimburse the Executive for reasonable and necessary expenses
directly incurred by the Executive in the course of the Executive’s employment
in accordance with the Company’s standard policies and practices as in effect
from time to time.
4.        Termination. Upon the occurrence of the Termination Date, the
Executive shall and shall be deemed to have immediately resigned from any and
all officer, director and other positions he then holds with the Company and its
Affiliates (and this Agreement shall act as notice of resignation by the
Executive without any further action required by the Executive). The Executive
shall receive any Base Salary earned but unpaid through the Termination Date in
accordance with the Company’s normal payroll practices and any benefits accrued
and due under any applicable benefit plans and programs of the Company and its
Affiliates. Except as specifically provided in this Section 4 and Section 5, all
other rights the Executive may have to compensation and benefits from the
Company or its Affiliates shall terminate immediately upon the Termination Date.
4.1.        Termination by the Company. The Company may terminate the
Executive’s employment (a) for Cause or due to the Executive’s death or
Disability, upon written notice to the Executive or (b) for any other reason
upon thirty (30) days’ advance written notice to the Executive, provided that
the Company may pay the Executive thirty (30) days’ pay in lieu of such notice.

3



--------------------------------------------------------------------------------



4.2.        Termination at Executive’s Election. The Executive may terminate his
employment hereunder (a) at any time for Good Reason or (b) for any other
reason, upon thirty (30) days’ advance written notice to the Company (“Voluntary
Resignation”), provided that upon notice of Voluntary Resignation, the Company
may terminate the Executive’s employment immediately and pay the Executive
thirty (30) days’ pay in lieu of notice.
5.     Severance.


5.1.     If the Executive’s employment is terminated by the Company without
Cause or if the Executive’s employment is terminated by the Executive for Good
Reason, the Executive shall be entitled to receive a payment equal to: (a) nine
(9) months of the Executive’s then Base Salary plus (b) nine (9) months of the
premiums associated with continuation of benefits pursuant to COBRA for the
Executive and his spouse and dependents to the extent that he is eligible for
them following the termination of his employment; provided that if such
termination occurs within sixty (60) day prior to a Change in Control or
eighteen (18) months after a Change of Control, in lieu of any severance
payments described above, the Executive shall be entitled to receive a payment
equal to: (a) eighteen (18) months of the Executive’s Base Salary plus (b)
eighteen (18) months of the premiums associated with continuation of benefits
pursuant to COBRA for the Executive and his spouse and dependents to the extent
that he is eligible for them following the termination of his employment plus
(c) the Executive’s most recent Annual Bonus payment. The applicable severance
payment shall be made in a lump sum sixty (60) days following such termination,
provided that the Executive has executed and delivered (and not revoked) a
general release substantially in the form attached as Exhibit A (the “Release”),
which becomes effective within 60 days following the Termination Date.
5.2.     If any payment or right accruing to the Executive under this Agreement,
either alone or together with other payments or rights accruing to the Executive
from the Company or any of its Affiliates (“Total Payments”) would constitute a
“parachute payment” (as defined in Section 280G of the Code), such payment or
right shall be reduced to the largest amount or greatest right that will result
in no portion of the amount payable or right accruing under this Agreement being
subject to an excise tax under Section 4999 of the Code or being disallowed as a
deduction under Section 280G of the Code (the “Safe-Harbor Amount”). The
determination whether any reduction in the rights or payments under this
Agreement is to apply shall be made by the Company after consultation with the
Executive, and such determination shall be conclusive and binding on the
Executive. The Executive shall cooperate in good faith with the Company in
making such determination and providing the necessary information for this
purpose. The foregoing provisions of this Section 5.2 shall apply only if, the
aggregate after-tax value of the Total Payments (after giving effect to the
Excise Tax) accruing to the Executive would be less than the aggregate after-tax
value of the Safe-Harbor Amount. Any such reduction shall be made in the
following order: (i) first, any future cash payments (if any) shall be reduced
(if necessary, to zero); (ii) second, any current cash payments shall be reduced
(if necessary, to zero); (iii) third, all non-cash payments (other than equity
or equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced (with
the latest occurring payment reduced first).
6.        Successors. This Agreement is personal to the Executive and, without
the prior express written consent of the Company, shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s heirs, beneficiaries and/or legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
respective successors, purchasers and assigns.

4



--------------------------------------------------------------------------------



7.        Restrictive Covenants. As an inducement and as essential consideration
for the Company entering into this Agreement with the Executive, the Executive
hereby agrees to the restrictive covenants contained in this Section 7. The
Parties agree that such restrictive covenants are essential to preserve the
Company’s business and that the Company would not have entered into the
Agreement without the Executive’s consent to the restrictive covenants set forth
in this Section 7.


7.1.        Non-Competition. During the period commencing on the Effective Date
and ending on the first anniversary of the Termination Date (the “Restricted
Period”), the Executive shall not, either directly or indirectly, as a
proprietor, partner, stockholder (except as the holder of not more than 1% of
the outstanding stock of a publicly held company), director, executive,
employee, consultant, joint venturer, investor or in any other capacity, engage
in, or own, manage, operate or control, or participate in the ownership,
management, operation or control of, any entity within the United States that
engages (a) in the development, manufacture, marketing, distribution or sale of,
or research directed to the development, manufacture, marketing, distribution or
sale of cellular biologic products or (b) in any other business activity carried
on or planned to be carried on by the Company or any of its Affiliates during
the Term. Notwithstanding the forgoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a party to
multiple lines of business succeeds to the Company’s assets or business then for
purposes of this Section 7.1, the term “Company” shall mean and refer to the
products and services being developed, manufactured, marketed, licensed, sold or
provided by the Company immediately prior to such event and as it subsequently
develops and not to the third party’s other products and services.
7.2.        Non-Solicitation. During the Restricted Period, the Executive shall
not (except on the Company’s behalf), directly or indirectly, on his own behalf
or on behalf of any other person, firm, partnership, corporation or other
entity, request any past, present or prospective customer of the Company or any
of its Subsidiaries (each, a “Customer”) to curtail or cancel their business
with the Company or any of its Affiliates. After the Termination Date, a past or
prospective Customer shall be limited to such Customer measured within the one
(1) year period prior to the Termination Date. During the Restricted Period, the
Executive shall not (except on the Company’s behalf), directly or indirectly, on
his own behalf or on behalf of any other person, firm, partnership, corporation
or other entity, contact, solicit, employ, interfere with, attempt to entice
away from the Company or any of its Subsidiaries, any individual who is employed
by the Company or any of its Subsidiaries at the time of such solicitation,
employment, interference, or enticement. During the Restricted Period, the
Executive shall not (except on the Company’s behalf), directly or indirectly, on
his own behalf or on behalf of any other person, firm, partnership, corporation
or other entity, request any Business Associate (as defined below) to curtail or
cancel their business with the Company or any of its Affiliates. “Business
Associate” means any Person which has had at any time during the Term a business
relationship with the Company or any Affiliate, including without limitation, a
sales representative, supplier, lender, borrower, guarantor, landlord, tenant,
lessor, lessee, but excluding employees and Customers.
7.3.        Confidentiality. The Executive shall not, during his employment by
the Company and at any time thereafter, without the prior express written
consent of the Company, directly or indirectly divulge, disclose or make
available or accessible any Confidential Information (as defined below) to any
person, firm, partnership, corporation, trust or any other entity or third party
(other than when required to do so in good faith to perform the Executive’s
duties and responsibilities or when required to do so by a lawful order of a
court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power). In addition, the Executive shall not create any
derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties under this
Agreement). The Executive shall also proffer to the Board’s

5



--------------------------------------------------------------------------------



designee, no later than the effective date of any termination of his employment
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive’s actual or constructive
possession or which are subject to his control at such time. For purposes of
this Agreement, “Confidential Information” shall mean all information respecting
the business and activities of the Company, or any Affiliate, including, without
limitation, the terms and provisions of this Agreement, the clients, customers,
suppliers, employees, consultants, computer or other files, projects, products,
computer disks or other media, computer hardware or computer software programs,
marketing plans, financial information, methodologies, know-how, processes,
practices, approaches, projections, forecasts, formats, systems, data gathering
methods and/or strategies of the Company or any Affiliate. Notwithstanding the
immediately preceding sentence, Confidential Information shall not include any
information that is, or becomes, generally available to the public (unless such
availability occurs as a result of the Executive’s breach of any portion of this
Section 7.3).
7.4.        Ownership of Inventions. Each Invention (as defined below) made,
conceived or first actually reduced to practice by the Executive, whether alone
or jointly with others, during the Term or otherwise during his employment by
the Company and each Invention made, conceived or first actually reduced to
practice by the Executive, which relates in any way to work performed for the
Company or its Subsidiaries during the Term or otherwise during his employment
by the Company, shall be promptly disclosed in writing to the Board. Such report
shall be sufficiently complete in technical detail and appropriately illustrated
by sketch or diagram to convey to one skilled in the art of which the invention
pertains, a clear understanding of the nature, purpose, operations, and, to the
extent known, the physical, chemical, biological or other characteristics of the
Invention. As used in this Agreement, “Invention” means any invention,
discovery, improvement or innovation with regard to any facet of the business of
the Company or its Affiliates, whether or not patentable, made, conceived, or
first actually reduced to practice by the Executive, alone or jointly with
others, in the course of, in connection with, or as a result of service as an
employee of the Company or any of its Subsidiaries, including any art, method,
process, machine, manufacture, design or composition of matter, or any
improvement thereof. Each Invention shall be the sole and exclusive property of
the Company. The Executive agrees to execute an assignment to the Company or its
nominee of the Executive’s entire right, title and interest in and to any
Invention, without compensation beyond that provided in this Agreement. The
Executive further agrees, upon the request of the Company and at its expense,
that the Executive will execute any other instrument and document necessary or
desirable in applying for and obtaining patents in the United States and in any
foreign country with respect to any Invention. The Executive further agrees,
whether or not the Executive is then an employee of the Company, to cooperate to
the extent and in the manner reasonably requested by the Company in the
prosecution or defense of any claim involving a patent covering any Invention or
any litigation or other claim or proceeding involving any Invention covered by
this Agreement, but all expenses thereof shall be paid by the Company and, in
the event the Executive is not then an employee of the Company, reasonable
compensation for his time in connection therewith.
7.5.        Works for Hire. The Executive also acknowledges and agrees that all
works of authorship, in any format or medium, created wholly or in part by the
Executive, whether alone or jointly with others, in the course of performing the
Executive’s duties for the Company or any of its Affiliates, or while using the
facilities or money of the Company or any of its Affiliates, whether or not
during the Executive’s work hours, are works made for hire (“Works”), as defined
under United States copyright law, and that the Works (and all copyrights
arising in the Works) are owned exclusively by the Company. To the extent any
such Works are not deemed to be works made for hire, the Executive agrees,

6



--------------------------------------------------------------------------------



without compensation beyond that provided in this Agreement, to execute an
assignment to the Company or its nominee of all right, title and interest in and
to such Work, including all rights of copyright arising in or related to the
Works.
7.6.        Injunctive Relief. The Executive acknowledges and agrees that the
Company will have no adequate remedy at law and would be irreparably harmed, if
the Executive actually breaches or threatens to breach any of the provisions of
this Section 7. The Executive agrees that the Company shall be entitled to
equitable and/or injunctive relief to prevent any actual breach or threatened
breach of this Section 7, and to specific performance of each of the terms of
such Section in addition to any other legal or equitable remedies that the
Company may have. The Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 7, raise the
defense that the Company has an adequate remedy at law.
7.7.        Special Severability. The terms and provisions of this Section 7 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 7 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 7 unreasonable in duration or geographic scope or
otherwise, the restrictions and prohibitions contained herein shall be effective
to the fullest extent allowed under applicable law in such jurisdiction.
8.        Indemnification. The Company will indemnify the Executive and hold the
Executive harmless to the fullest extent permitted by law with respect to the
Executive’s acts of service as an officer of the Company or any of its
Affiliates to the extent such acts are covered under the Company’s “directors
and officers” insurance policies. The Company further agrees that the Executive
will be covered by the Company’s “directors and officers” insurance policies
with respect to the Executive’s acts as an officer.
9.         Miscellaneous.
9.1.        Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, applied without
reference to principles of conflict of laws. Both the Executive and the Company
agree to appear before and submit exclusively to the jurisdiction of the federal
courts located within the Commonwealth of Pennsylvania.
9.2.        Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
9.3.        Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party by reputable
overnight courier, by facsimile or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

7



--------------------------------------------------------------------------------



To the Company:            Fibrocell Science, Inc.
405 Eagleview Boulevard
Exton, PA 19341
Attention: Human Resources
 


To the Executive:             at his residence address most recently filed
                                with the Company;


or to such other address as any party shall have furnished to the other in
writing in accordance herewith. All such notices shall be deemed to have been
duly given: (i) when delivered personally to the recipient, (ii) one (1)
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid); (iii) upon transmission by facsimile if a customary
confirmation of transmission is received during normal business hours and, if
not, the next business day after transmission; or (iv) four (4) business days
after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.
9.4.        Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local income taxes it determines may be
appropriate.
9.5.        Representation. The Executive represents and warrants to the Company
that he is not subject to any employment agreement, non-competition provision,
confidentiality agreement or any other agreement restricting his ability fully
to act hereunder. The Executive hereby indemnifies and holds the Company
harmless against any losses, claims, expenses (including attorneys’ fees),
damages or liabilities incurred by the Company as a result of a breach of the
foregoing representation and warranty.
9.6.         Section 409A Compliance. The following rules shall apply, to the
extent necessary, with respect to distribution of the payments and benefits, if
any, to be provided to the Executive under this Agreement. Subject to the
provisions in this Section, the severance payments pursuant to this Agreement
shall begin only upon the date of the Executive’s “separation from service”
(determined as set forth below) which occurs on or after the date of the
Executive’s termination of employment.
9.6.1.     This Agreement is intended to comply with Code Section 409A (to the
extent applicable) and the parties hereto agree to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
therewith and without resulting in any increase in the amounts owed hereunder by
the Company.
9.6.2.         It is intended that each installment of the severance payments
and benefits provided under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder (“Section 409A”). Neither the
Executive nor the Company shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.
9.6.3.     If, as of the date of the Executive’s “separation from service” from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

8



--------------------------------------------------------------------------------



9.6.4.     If, as of the date of the Executive’s “separation from service” from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:
9.6.4.1.     Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined in Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
9.6.4.2.     Each installment of the severance payments and benefits due under
this Agreement that is not described in Section 9.6.4.1 above and that would,
absent this subsection, be paid within the six-month period following the
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Executive’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.
9.6.5.     The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Section, “Company” shall include all
persons with whom the Company would be considered a single employer as
determined under Treasury Regulation Section 1.409A-1(h)(3).
9.6.6.     All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
9.6.7.     Notwithstanding anything herein to the contrary, the Company shall
have no liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.
9.7.        Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR

9



--------------------------------------------------------------------------------



INDIRECTLY, ANY MATTER (WHETHER IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT.
9.8.         Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
9.9.        Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
9.10.        Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.
9.11.        Entire Agreement. This Agreement, together with the Proprietary
Information Agreement previously entered into between the Company and the
Executive, contain the entire agreement between the parties, including their
respective affiliates, concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.
9.12.        Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement hereunder for any
reason to the extent necessary to the intended provision of such rights and the
intended performance of such obligations.
                [Remainder of page intentionally omitted]

10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.




FIBROCELL SCIENCE, INC.


    
By:
/s/ David Pernock
Name:
David Pernock
Its:
Chairman/CEO







EXECUTIVE
    
/s/ John Maslowski
John Maslowski
Dated: September 14, 2015








                            
            





11



--------------------------------------------------------------------------------








EXHIBIT A
General Release


IN CONSIDERATION of the payments, benefits, terms and conditions contained in
the Employment Agreement, dated as of September 14, 2015, (the “Employment
Agreement”) by and between John Maslowski (the “Executive”) and Fibrocell
Science, Inc. (the “Company”), and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Executive, on behalf of himself
and his heirs, executors, administrators, and assigns, hereby releases and
discharges the Company and its past present and future subsidiaries, divisions,
affiliates and parents, and their respective current and former officers,
directors, employees, agents, shareholders, employee benefit plans (and the
administrator(s) and fiduciaries of such plans), attorneys, and/or owners, and
their respective successors, and assigns, and any other person or entity claimed
to be jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, attorney’s fees, costs, expenses, and
demands whatsoever (“Claims”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof
(the “General Release”). The Claims covered by this General Release include, but
are not limited to, all Claims relating to or arising out of the Executive’s
employment by the Company and the cessation thereof. The Claims covered by this
General Release also include, but are not limited to any and all Claims arising
under any employment-related federal, state, or local statute, rule, or
regulation, any federal, state or local anti-discrimination law, or any
principle of contract law or common law, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Older Workers Benefit Protection Act, the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
42 U.S.C. § 1981, the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., [INSERT OTHER APPLICABLE
FEDERAL AND STATE LAWS], and any other equivalent or similar federal, state, or
local statute; provided, however, that the Executive does not release or
discharge the Released Parties from any of the Company’s obligations to him
under or pursuant to (a) the Employment Agreement or (b) any tax qualified
pension plan of the Company. It is understood that nothing in this General
Release is to be construed as an admission on behalf of the Released Parties of
any wrongdoing with respect to the Executive, any such wrongdoing being
expressly denied.
The Executive represents and warrants that he fully understands the terms of
this General Release, that he has been and hereby is encouraged to seek, and has
sought, the benefit of advice of legal counsel, and that he knowingly and
voluntarily, of his own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and signs below as his own free act.
Except as otherwise provided herein, the Executive understands that as a result
of executing this General Release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.
The Executive further represents and warrants that he has not filed, and will
not file or initiate, or cause to be filed or initiated on his behalf, any
lawsuit against any of the Released Parties before any federal, state, or local
agency, court, or other body asserting any Claims barred or released in this
General Release, and will not voluntarily participate in such a proceeding. If
the Executive breaches this promise,

16279457.4.BUSINESS

--------------------------------------------------------------------------------



and the action is found to be barred in whole or in part by this General
Release, the Executive agrees to pay the attorneys’ fees and costs, or the
proportions thereof, incurred by the applicable Released Party in defending
against those Claims that are found to be barred by this General Release.
Notwithstanding the foregoing, nothing in this General Release shall preclude or
prevent the Executive from filing a lawsuit which challenges the validity of
this General Release solely with respect to the Executive’s waiver of any Claims
arising under the ADEA. However, the Executive acknowledges that this General
Release applies to all Claims he has under the ADEA and that, unless the release
is held to be invalid, all of his claims under the ADEA shall be extinguished.
Nothing in this General Release shall preclude or prevent Executive from filing
a charge with the United States Equal Employment Opportunity Commission or a
similar state or local agency, but the Executive acknowledges and agrees that
Executive shall not accept any relief obtained on his behalf in any proceeding
by any government agency, private party, class, or otherwise with respect to any
Claims covered by this General Release.
The Executive may take twenty-one (21) days [Note: this period will need to be
expanded to 45 days in the event that Executive is terminated as part of a group
termination program under the Older Workers Benefit Protection Act. If the
Executive is under 40 years of age, this period may be shortened and no
revocation period need be given.] to consider whether to execute this General
Release. Upon the Executive’s execution of this General Release, the Executive
will have seven (7) days after such execution during which he may revoke such
execution. In order for a revocation of this General Release to be effective,
written notice of such revocation must be received by the Company within the
aforementioned seven (7) day period. If seven (7) days pass without receipt of
such notice of revocation, this General Release shall become binding and
effective.


INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:


______________________    
                                Signature
John Maslowski
                                
Dated:_________________




